Case: 21-1397    Document: 32     Page: 1   Filed: 11/18/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  LESTER A. CERANA,
                   Claimant-Appellant

                             v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                        2021-1397
                  ______________________

      Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-1475, Chief Judge Margaret C.
 Bartley, Judge Joseph L. Falvey, Jr., Judge Michael P. Al-
 len.
                  ______________________

                Decided: November 18, 2021
                  ______________________

    KENNETH M. CARPENTER, Law Offices of Carpenter
 Chartered, Topeka, KS, argued for claimant-appellant.

     ROBERT R. KIEPURA, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, argued for respondent-appellee. Also repre-
 sented by BRIAN M. BOYNTON, MARTIN F. HOCKEY, JR.,
 ELIZABETH MARIE HOSFORD; Y. KEN LEE, DEREK SCADDEN,
Case: 21-1397     Document: 32     Page: 2    Filed: 11/18/2021




 2                                     CERANA   v. MCDONOUGH



 Office of General Counsel, United States Department of
 Veterans Affairs, Washington, DC.
                  ______________________

     Before LOURIE, O’MALLEY, and STOLL, Circuit Judges.
 STOLL, Circuit Judge.
     Lester Cerana appeals the decision of the United
 States Court of Appeals for Veterans Claims affirming the
 Board of Veterans’ Appeals denial of compensation for left
 toe amputation. Because Mr. Cerana’s challenges on ap-
 peal involve the application of law to fact, we dismiss for
 lack of jurisdiction.
                         BACKGROUND
                               I
     Mr. Cerana served in the United States Army from
 1982 to 1988. On February 23, 2014, he was treated at the
 Cleveland Veterans Affairs Medical Center for a left foot
 infection. Mr. Cerana was admitted for “worsening left foot
 cellulitis, now with evidence of necrotic tissue and possible
 tendon involvement.” J.A. 33. The medical team deter-
 mined that surgery was necessary to treat the infected area
 by removing damaged tissue, and a podiatry resident ob-
 tained Mr. Cerana’s informed consent to perform the pro-
 cedure. J.A. 34–40. The written informed consent was for
 “SOFT-TISSUE – INCISION AND DRAINAGE” and
 “DEBRIDEMENT” of the left foot. J.A. 34. The procedure
 involved “drainage of blood or other fluid from the affected
 area” and “[s]urgical removal of dead or infected tissue
 from feet and toes.” J.A. 35. One of the associated risks
 with the foot debridement was “[u]nexpected change in pro-
 cedure at time of surgery.” J.A. 36. An addendum to the
 informed consent stated that the podiatry resident “dis-
 cussed with [Mr. Cerana] that he may need further bone
 debridement which he understands and agrees with.”
 J.A. 42–43. A pre-operative report from the attending
Case: 21-1397     Document: 32      Page: 3    Filed: 11/18/2021




 CERANA   v. MCDONOUGH                                         3



 podiatry surgeon noted that the podiatry resident had ob-
 tained Mr. Cerana’s informed consent. Mr. Cerana’s left
 foot was debrided during the surgery, but the podiatry sur-
 geon detailed that “[t]he tissue within the incision was
 noted to be non-viable gray in color” and that the “[d]ecision
 was made to proceed with the amputation of the 5th toe
 and partial 5th metatarsal.” J.A. 62.
     In April 2014, Mr. Cerana filed a claim with the De-
 partment of Veterans Affairs (VA) for compensation under
 38 U.S.C. § 1151 for the allegedly unnecessary amputation
 of his left toe. Section 1151(a)(1)(A) states in relevant part:
     (a) Compensation under this chapter and depend-
     ency and indemnity compensation under chapter
     13 of this title shall be awarded for a qualifying ad-
     ditional disability or a qualifying death of a veteran
     in the same manner as if such additional disability
     or death were service-connected. For purposes of
     this section, a disability or death is a qualifying ad-
     ditional disability or qualifying death if the disabil-
     ity or death was not the result of the veteran’s
     willful misconduct and—
          (1) the disability or death was caused by hospi-
          tal care, medical or surgical treatment, or ex-
          amination furnished the veteran under any law
          administered by the Secretary, either by a De-
          partment employee or in a Department facility
          as defined in section 1701(3)(A) of this title,
          and the proximate cause of the disability or
          death was—
             (A) carelessness, negligence, lack of proper
             skill, error in judgment, or similar instance
             of fault on the part of the Department in fur-
             nishing the hospital care, medical or surgi-
             cal treatment, or examination.
 Id. (emphases added to relevant portions).
Case: 21-1397    Document: 32      Page: 4    Filed: 11/18/2021




 4                                     CERANA   v. MCDONOUGH



       In July 2015 Mr. Cerana submitted a statement to the
 VA Regional Office claiming that the podiatry resident “in-
 form[ed] [him] that they would need to remove [his] toe and
 possibly [his] entire foot.” J.A. 71. Mr. Cerana stated that
 he granted the resident “permission to remove [his] toe if
 needed but she was not to remove [his] entire foot without
 more testing being done.” Id. (emphasis omitted). The VA
 provided a March 2015 medical opinion explaining that
 “the decision to amputate the toe was appropriate” based
 on another VA physician’s review of the case. J.A. 72–73.
 The VA Regional Office denied the claim for compensation
 for left toe amputation in March 2015 because “the evi-
 dence fail[ed] to show that [Mr. Cerana’s] VA medical
 . . . services were the cause of additional disability.”
 J.A. 80. In August 2015, Mr. Cerana filed a notice of disa-
 greement. In September 2015, Mr. Cerana secured his own
 medical opinion from an orthopedist who explained that he
 “would have attempted to save the bone so that the patient
 could walk with a more normal gait,” but the opinion did
 not state that the VA’s ultimate medical decisions were in-
 appropriate. J.A. 74–78. The VA denied his claim again in
 July 2017. Mr. Cerana then appealed to the Board of Vet-
 erans’ Appeals in August 2017.
                              II
      On November 21, 2018, the Board denied Mr. Cerana’s
 claim for compensation under § 1151 for his left toe ampu-
 tation. The Board first addressed Mr. Cerana’s allegation
 that the amputation was unnecessary and explained that,
 under § 1151, disability compensation may be awarded if
 the VA’s treatment results in additional disability proxi-
 mately caused by the VA’s “carelessness, negligence, lack
 of proper skill, error in judgment, or similar instance of
 fault.” The Board found that “the evidence weigh[ed]
 against finding that [Mr. Cerana’s] left toe amputations
 were proximately caused or aggravated by carelessness,
 negligence, lack of proper skill, error in judgment, or simi-
 lar instance of fault on the part of [the] VA.” J.A. 169–70.
Case: 21-1397    Document: 32      Page: 5    Filed: 11/18/2021




 CERANA   v. MCDONOUGH                                      5



 While Mr. Cerana did not dispute that the VA had his in-
 formed consent for the procedure, the Board noted that
 “[l]iability under § 1151 may also be established if [the] VA
 furnished treatment without the informed consent of the
 veteran or his representative in compliance with 38 C.F.R.
 § 17.32,” which details the requirements for informed con-
 sent. J.A. 162. The Board further noted that “[i]nformed
 consent was obtained prior to the surgery which specifi-
 cally discussed the possible need for further bone debride-
 ment.” J.A. 166.
      Mr. Cerana appealed the Board’s decision to the Veter-
 ans Court, arguing for the first time that the VA medical
 providers did not have his informed consent to amputate
 his toe. On July 8, 2020, a single judge of the Veterans
 Court affirmed the Board’s decision denying Mr. Cerana’s
 compensation for his left toe amputation. Cerana v. Wilkie,
 No. 19-1475, 2020 WL 3815317 (Vet. App. July 8, 2020)
 (Veterans Court Decision). The judge “f[ound] that Mr.
 Cerana ha[d] waived his informed consent challenge by
 failing to timely raise it before the Board.” Id. at *2. The
 judge explained that Mr. Cerana’s arguments before the
 Board focused on whether the amputation was medically
 necessary, not whether informed consent was received. Id.
 The judge explained that he “s[aw] no reason why the
 Board would have adjudicated whether [the] VA had the
 veteran’s informed consent when Mr. Cerana’s own state-
 ments reflected that [the] VA informed him about the need
 for amputation.” Id.
     On July 29, 2020, Mr. Cerana moved for reconsidera-
 tion or a panel review of the Veterans Court’s single-judge
 decision. J.A. 5–15. On September 3, 2020, a panel of the
 Veterans Court denied Mr. Cerana’s motion for reconsider-
 ation, granted panel review, and adopted the single-judge
 decision as the final decision of the Veterans Court.
 J.A. 16–17. Mr. Cerana appeals the Veterans Court’s deci-
 sion.
Case: 21-1397    Document: 32      Page: 6   Filed: 11/18/2021




 6                                    CERANA   v. MCDONOUGH



                        DISCUSSION
                              I
     Our jurisdiction to review decisions of the Veterans
 Court is limited by statute. 38 U.S.C. § 7292. Absent a
 constitutional issue, we lack jurisdiction to “review (A) a
 challenge to a factual determination, or (B) a challenge to
 a law or regulation as applied to the facts of a particular
 case.” 38 U.S.C. § 7292(d)(2); see Spicer v. Shinseki,
 752 F.3d 1367, 1369 (Fed. Cir. 2014) (“We therefore gener-
 ally lack jurisdiction to review challenges to the Board’s
 factual determinations or to any application of law to
 fact.”).
                              II
      On appeal, Mr. Cerana argues that the Veterans Court
 failed to look at the entire record to determine whether the
 totality of the evidence supported Mr. Cerana’s claim that
 he was entitled to compensation based on defective in-
 formed consent. He asserts that even though he did not
 raise this issue before the Board, the Board and the Veter-
 ans Court were required to consider it under our decision
 in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
     In Scott, we held that, in appropriate circumstances, a
 party must exhaust an issue before the Board before rais-
 ing the issue on appeal to the Veterans Court. Id. at 1379.
 We recognized, however, that in view of the non-adversar-
 ial nature of proceedings before the Board, the Board
 should liberally construe the arguments made by the vet-
 eran when determining what issues were raised by the vet-
 eran. Id. at 1380. We also recognized that this obligation
 to construe the arguments liberally extends to cases in
 which the veteran is represented by counsel. Id.
     In this case, the Veterans Court found that the Board
 correctly applied Scott’s requirements when determining
 the issues raised by Mr. Cerana. Veterans Court Decision,
 2020 WL 3815317, at *2. The court acknowledged that,
Case: 21-1397    Document: 32       Page: 7   Filed: 11/18/2021




 CERANA   v. MCDONOUGH                                      7



 consistent with Scott, the Board needs to consider reason-
 ably raised theories. But it explained that, here, it saw “no
 reason why the Board would have adjudicated whether VA
 had the veteran’s informed consent when Mr. Cerana’s own
 statements reflected that [the] VA informed him about the
 need for amputation.” Id. If this were not clear enough,
 the Veterans Court also stated that it found that
 Mr. Cerana waived his informed consent challenge by fail-
 ing to timely raise it before the Board, and that “because
 the issue did not arise from the record, we see no fault in
 the Board not delving into informed consent.” Id.
     On appeal, Mr. Cerana disagrees with the Veterans
 Court’s determination that, under Scott, the record before
 the Board was insufficient to require the Board to consider
 the issue of informed consent. But this challenge on appeal
 asks us to review an application of law to fact. As we have
 held, “[b]ecause the decision to invoke the doctrine of issue
 exhaustion is a discretionary one, its application is largely
 a matter of application of law to fact, a question over which
 we lack jurisdiction.” Bozeman v. McDonald, 814 F.3d
 1354, 1357 (Fed. Cir. 2016). Because we lack jurisdiction
 to review this question, we must dismiss the appeal.
                         DISMISSED
                            COSTS
 No costs.